Citation Nr: 1522469	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-42 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability, which he says was incurred in service and has caused him continuing pain since service separation.  On his VA Form 9 substantive appeal, the Veteran stated that he sought treatment at the Birmingham Alabama VA Medical Center shortly after his discharge from service in 1974.  The record does not indicate that any attempt to obtain these records has been made.  VA has a duty to obtain and consider relevant evidence which is held by a government agency or to show that further efforts to obtain the evidence in question would be futile.  Depending on the nature and content of any records obtained, further development should be undertaken.


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide, to the best of his ability, the date range of his initial treatment for low back pain at the Birmingham VA Medical Center.

2. Request from the appropriate federal records custodian copies of any and all treatment records for the Veteran for his low back pain from the Birmingham VA Medical Center, using the date range provided by the Veteran if possible to pinpoint search parameters.  If the Veteran cannot or does not provide a date range for the treatment, a search should still be conducted using the information currently available.

3. Depending on the information and records obtained pursuant to the development ordered above, take any other steps necessary to properly develop the claim.  If evidence of low back pain within a reasonable time of service separation is shown by the newly obtained evidence, an examination should be provided to address whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's current low back pain was caused by or otherwise resulted from service.

4. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




